JUDGE WILLIAMS
dissenting fkoh the opinion of the majority of THE COURT, DEL1VEBED THE FOLLOWING OPINION!
For the reasons assigned at length in Price and Price vs. Poynter, at the present term, I cannot concur in the opinion of the majority in this case, believing that the letter and spirit and legislative intention of the act of February 22d, 1864 (Myers’ Supplement to the Revised Statutes, 1), takes away all belligerent rights from the citizens of Kentucky, and made every act in aid of the rebellion, done within the jurisdiction of the State, illegal, tortious, and a trespass, for which they are personally responsible as wrong-doers to the injured party ; and that, since the expatriation act has been held unconstitutional by a majority of this court, all soldiers from Kentucky, who were before citizens, though they may have taken the oath of allegiance to either the provisional government of Kentucky or the Confederate States of America, still remained citizens, owing her allegiance, in duty bound to obey her laws, and liable for their violation.